J-S30017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PNC BANK NATIONAL ASSOCIATION              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GREGORY PODLUCKY AND KARLA S.              :
    PODLUCKY, INDIVIDUALLY AND AS              :
    TRUSTEE OF 2007 QUALIFIED                  :   No. 1674 WDA 2019
    PERSONAL RESIDENCE TRUST                   :
                                               :
                                               :
    APPEAL OF: GREGORY PODLUCKY                :

                Appeal from the Order Entered October 18, 2019
     In the Court of Common Pleas of Westmoreland County Civil Division at
                             No(s): 5804 of 2014


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 17, 2020

        Gregory Podlucky (“Gregory”) appeals from the order granting the

summary judgment motion filed by PNC Bank National Association (“PNC”)

and entering judgment in PNC’s favor and against Gregory and Karla S.

Podlucky (collectively the “Podluckys”). We affirm.

        The trial court set forth the procedural history of this mortgage

foreclosure action as follows:

           A complaint in mortgage foreclosure was filed on November
           26, 2014. In said complaint, [PNC] alleged that [the
           Podluckys] failed to pay their mortgage since May 1, 2014.
           [The Podluckys] filed an Answer and New Matter . . . denying
           the existence of the default and denying that they owed the
           amount claimed. [PNC] filed a Motion for Summary
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S30017-20


         Judgment on August 27, 2015, alleging that no genuine
         issue of material fact was raised by [the Podluckys’] answer,
         as their denials were general in nature. [The Podluckys]
         then filed an Amended Answer and New Matter alleging that
         they made two payments that were not credited by [PNC]
         and would have resulted in fulfilment of the mortgage
         obligation.

         On June 28, 2016, [the trial c]ourt entered an Order staying
         the Motion for Summary Judgment at the request of [the
         Podluckys] to allow for discovery. [PNC] renewed its request
         for summary judgment on April 23, 2018 and filed a Brief in
         Support. [The Podluckys] filed a Brief in Opposition. Oral
         argument was scheduled on the matter for May 30, 2019.
         Prior to Oral argument, Defendant Gregory Podlucky filed a
         pro se Counterclaim dated April 8, 2019 and [PNC]
         responded with Preliminary Objections on April 22, 2019.
         Although all counsel appeared for oral argument, [the
         Podluckys’] counsel indicated that he would have to
         withdraw based on the pro se Counterclaim of Defendant
         Gregory Podlucky. The [c]ourt again stayed the Motion for
         Summary Judgment to permit counsel to withdraw from the
         case and to give [the Podluckys] additional time to obtain
         counsel. [The Podluckys] did not obtain new counsel and
         [PNC] motioned to reschedule oral argument. Oral
         argument was held on October 10, 2019 and only counsel
         for [PNC] appeared.

Trial Court Opinion, filed Oct. 21, 2019, at 1-2 (“Trial Ct. Op.”).

      In October 2019, it sustained PNC’s preliminary objection to Gregory’s

counterclaim and granted summary judgment in favor of PNC and against the

Podluckys. Gregory filed a notice of appeal.

      Gregory’s brief does not contain a statement of questions presented. It

appears that he is attempting to claim that there are missing payment history

pages that would prove the Podluckys made payments between 1991 and

1994. He claims the Podluckys sought this history from PNC. He also seems




                                      -2-
J-S30017-20



to claim a former attorney, who allegedly abandoned him, may have relevant

documents.

      Gregory has waived any claim on appeal by failing to include a statement

of questions presented, to present a coherent argument, or to support his

arguments with relevant case law. Smathers v Smathers, 670 A.2d 1159,

1160 (Pa.Super. 1996) (noting court unable to conduct meaningful judicial

review where “the omission of the statement of questions presented is

combined with the lack of any organized and developed arguments”); see

also Pa.R.A.P. 2101, 2116, 2119. These failings materially impede us from

understanding and reviewing Gregory’s arguments on appeal.

      Furthermore, Gregory’s overarching challenge to the grant of summary

judgment to PNC lacks merit. “[S]ummary judgment is only appropriate in

cases where there are no genuine issues of material fact and the moving party

is entitled to judgment as a matter of law.” Nicolaou v. Martin, 195 A.3d
880, 891 (Pa. 2018) (citing Pa.R.C.P. 1035.2(1)). The trial court “must take

all facts of record and reasonable inferences therefrom in a light most

favorable to the non-moving party and must resolve all doubts as to the

existence of a genuine issue of material fact against the moving party.” Id.

This Court will “reverse a grant of summary judgment if there has been an

error of law or an abuse of discretion.” Id. at 892. The issue of whether there

is a genuine issue of material fact is a questions of law, which we review de

novo. Id.

      The trial court concluded:

                                     -3-
J-S30017-20


       In the current matter, [PNC’s] complaint contained the
       proper averments outlined in Pennsylvania Rule of Civil
       Procedure 1147. This included the parties to and the date of
       the mortgage, a description of the land subject to the
       mortgage, the name and address of [the Podluckys], a
       specific averment of default, an itemized statement of the
       amount due, and a demand for judgment for the amount
       due. In seeking summary judgment, [PNC] argues that [the
       Podluckys] answer failed to properly deny those averment.

       After a review of [the Podluckys] answer, and the
       documents submitted by [PNC] in support of its request for
       summary judgment, this Court has determined that there is
       no genuine issue of material fact raised by [the Podluckys].
       [The Podluckys] admitted the existence of the note and
       mortgage, that they were the owners of the property at
       issue, and that they entered into the note and mortgage for
       that property. [The Podluckys] did deny the existence of a
       default and the amount allegedly owed, but those denials
       were general in nature. Pursuant to Pa.R.C.P. 1029(b),
       general denials have the effect of an admission. Although
       the exception set forth in Pa.R.C.P. 1029(c) allows a party
       to state that after a reasonable investigation they are
       without sufficient knowledge to form a belief as to the truth
       of an averment, it does not apply in mortgage foreclosure
       actions in relation to the amount of the debt owed. In New
       York Guardian Mortgage Corp. v. Dietzel, 362 Pa. Super.
426, 429, 524 A.2d 951, 952 (1987), the Superior Court
       held that, “in mortgage foreclosure actions, general denials
       by mortgagors that they are without information sufficient
       to form a belief as to the truth of the averments as to the
       principal and interest owing [on a mortgage] must be
       considered an admission of those facts.” This is because
       “apart from appellee, appellants are the only parties who
       would have sufficient knowledge of which to base a specific
       denial.” Id. at 429. This position is further supported by the
       note to subsection (c) of Rule 1029, which provides that
       “reliance upon subsection (c) does not excuse a failure to
       deny or admit factual allegations when it is clear that the
       pleader must know if the allegations are true or not.” City
       of Philadelphia v. Hertler, 114 Pa.Commw. 475, 482, 539
A.2d 468, 472 (1988). Therefore, [the Podluckys] general
       denials of the existence of the default and the amount of
       said default actually have the effect of admissions.


                                   -4-
J-S30017-20


          In addition, [the Podluckys] were granted multiple
          opportunities to pursue their claim that two payments were
          made between 1991 and 1994 totaling $45,000. The matter
          was stayed so the parties could engage in discovery. The
          matter was further stayed to allow [the Podluckys] to obtain
          new counsel. Summary Judgment has been pending since
          August 2015. Despite the time and opportunities granted to
          [the Podluckys], they failed to provide any documentation
          or evidence of record to support the existence of those
          payments beyond their allegation. A party “seeking to avoid
          the entry of summary judgment against them may not rest
          upon the averments contained in their pleadings. On the
          contrary, [in accordance with Pennsylvania Rule of Civil
          Procedure 1035.3,] they are required to show, by
          depositions, answers to interrogatories, admissions or
          affidavits, that there is a genuine issue for trial.”
          Washington Federal Sav. and Loan Ass’n v. Stein, 515
A.2d 980 (Pa.Super. 1986). Since [the Podluckys] failed to
          comply with Pa.R.C.P. 1035(d), [the Podluckys] fail to raise
          a genuine issue of material fact.

Trial Ct. Op. at 3-4.

      This was not error. The Podluckys failed to establish any genuine issue

of material fact existed, and therefore entry of summary judgment was

proper.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2020




                                     -5-